UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1976


CAROLYN J. HARRISON,

                Plaintiff - Appellant,

          v.

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Mary G. Lewis, District Judge.
(6:13-cv-01453-MGL)


Submitted:   December 18, 2014            Decided:   December 22, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carolyn J. Harrison, Appellant Pro Se.     Marshall Prince, II,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Carolyn    Harrison    appeals       the      district     court’s      order

upholding     the   Commissioner’s         denial      of   Harrison’s      application

for disability benefits.            The district court referred this case

to    a   magistrate     judge    pursuant       to    28    U.S.C.      § 636(b)(1)(B)

(2012).      The magistrate judge recommended affirming the agency’s

denial of benefits and advised Harrison that failure to file

timely objections to this recommendation would waive appellate

review of a district court order based upon the recommendation.

Despite      this   warning,       Harrison        failed      to     object     to      the

magistrate judge’s recommendation.

              The   timely       filing     of     specific         objections      to     a

magistrate      judge’s     recommendation            is    necessary     to    preserve

appellate review of the substance of that recommendation when

the       parties   have     been     warned          of    the      consequences         of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140, 155 (1985).

Harrison      has   waived       appellate       review      by     failing    to     file

objections      after    receiving        proper      notice.        Accordingly,         we

affirm the judgment of the district court.

              We dispense with oral argument because the facts and

legal      contentions     are   adequately        presented        in   the   materials




                                            2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     3